Citation Nr: 1818159	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-45 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a rash of the face and body, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a prostate disability, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure.  

4.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.  

5.  Entitlement to an initial rating in excess of 10 percent prior to November 21, 2011, and in excess of 20 percent thereafter for service-connected degenerative arthritis changes of the lumbar spine with invertebral disc syndrome (IVDS).  

6.  Entitlement to an initial rating in excess of 10 percent for service-connected right lower extremity radiculopathy.  

7.  Entitlement to an initial compensable rating for service-connected scar of the lumbar spine.  

8.  Entitlement to an initial rating in excess of 50 percent prior to October 9, 2017, and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD).  

9.  Entitlement to an initial compensable rating for a service-connected keloid neck.  

10.  Entitlement to total disability based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to October 1981. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2009, September 2010, and February 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was most recently before the Board in October 2016 when it was remanded for additional development.  As discussed below, as to the Veteran's claims for entitlement to an increased evaluation for his lumbar spine scar and left neck keloid the requested development was substantially complied with and the claim is ready for appellate review.  As to the Veteran's claims for service connection for skin rash, prostate disability, erectile dysfunction, and hypertension and increased evaluations for PTSD, lumbar spine disability, right lower extremity radiculopathy, and TDIU additional development is required before they are ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In addition the Veteran's claim for entitlement to service connection for a gastrointestinal disorder was remanded by the Board in October 2016.  However, in November 2017 the RO granted the Veteran's claim.  As such, it has been granted in full and is not within the Board jurisdiction.  Therefore, the issues are as noted on the cover page.  

In a November 2017 rating decision, the RO increased the Veteran's disability rating for his service-connected PTSD from 50 percent disabling to 70 percent disabling effective October 9, 2017, the date of the VA examination showing increased symptomatology.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin rash, prostate disability, erectile dysfunction, and hypertension, and; entitlement to increased ratings for a back disability, right lower extremity radiculopathy, and PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected scars of the lumbar spine are not painful or deep and do not measure an area of 144 square inches or greater.

2.  Throughout the pendency of the appeal, the Veteran's keloid of the left neck manifested with one characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected scars of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic Code (Code) 7804 (2017).

2.  Throughout the pendency of the appeal, the criteria for a 10 percent evaluation for a keloid of the left side of the neck are met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Code 7800 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria for Increased Ratings Generally

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.  Scars of the Lumbar Spine

Diagnostic Code 7801 provides 10 percent evaluation for a deep and nonlinear scar that encompasses an area or areas of at least 6 square inches but less than 12 square inches. 

Diagnostic Code 7802 provides a 10 percent rating  for a superficial and nonlinear scar that involves an area or areas of 144 square inches or greater. 

Diagnostic Code 7804 provides for a 10 percent evaluation for a scar that is unstable or painful.  

 Diagnostic Code 7805 instructs the rater to evaluate any other disabling effects not considered under Diagnostic Codes 7800 through 7804 under an appropriate code.

The Veteran is seeking an initial compensable rating for his service-connected scars of the lumbar spine which are currently rated under Code 7804.  The Veteran's claim was most recently before the Board in October 2016 when it was remanded in order to afford the RO an opportunity to readjudicate the claim with consideration of evidence of record but not previously considered and provide a supplemental statement of the case (SSOC).  That action was completed in November 2017.

The Veteran was provided with an April 2015 VA examination in which the examiner used both the skin disability and scar disability benefits questionnaires (DBQ).  The examiner noted the Veteran had two low back scars which itched occasionally but did not re-open.  The examiner noted the Veteran's low back scars did not impact his ability to work.  The examiner noted the Veteran's low back scars were not painful, unstable, or due to burns.  The examiner found the Veteran had two scars on his low back, one linear scar which measured 6 cm. and a superficial non-linear scar which measured 10 cm. by 1.5 cm (15 square cm).  The examiner found that none of the Veteran's scars resulted in limitation of function or nerve damage.  

The Board finds the Veteran is not entitled to a compensable rating under Code 7804 as neither of the Veteran's back scars were unstable or painful.  In addition the Board has considered whether the Veteran would be entitled to a compensable rating under another Code.  Code 7801 would not apply as the Veteran's scars are not deep.  Code 7802 would apply because one of the Veteran's scars is superficial and nonlinear but does not involve an area of 144 square inches (approximately 929 square cm.) or greater.  As such, a compensable rating under Code 7802 would not be warranted.  Code 7805 instructs the rater to evaluate any other disabling effects not considered under Codes 7800 through 7804 under an appropriate code, however, all of the Veteran's disabling effects are considered under Codes 7801 through 7804.

Accordingly the Veteran's lumbar spine scars do not meet the criteria for a compensable rating.  The record is negative for indication that the Veterans scars are painful, unstable, or of a size that warrants a higher rating.

II.  Keloid Left Neck 

Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: Scar is 5 or more inches (13 or more cm.) in length, Scar is at least one-quarter inch (0.6 cm.) wide at the widest part, Surface contour of scar is elevated or depressed on palpation, Scar is adherent to underlying tissue, Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.), Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.), Underlying soft tissue is missing in an area exceeding 6 square inches (39 sq. cm.), Skin is indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

Code 7800 provides that a scar with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling. 

The Veteran is seeking an initial compensable rating for his service-connected keloid neck scar.  The Veteran's claim was most recently before the Board in October 2016 when it was remanded in order to afford the RO an opportunity to readjudicate the claim with consideration of evidence of record but not previously considered and provide a supplemental statement of the case (SSOC).  That action was completed in November 2017.

During the course of the appeal the Veteran was provided with VA examinations in connection with his claim.  The Veteran was provided with a December 2008 VA examination.  The Veteran reported his keloids had been present since 1967 and included areas that were exposed to the sun.  The Veteran reported he had not received treatment for his keloids over the past 12 months.  At the time of the examination the Veteran had an elevated scar on the left side of his neck which was 2 cm. by 0.1 cm (.2 square cm).  The keloid formation presented without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, hypopigmentation, hyperpigmentation, or abnormal texture. 

In addition the Veteran was provided with an April 2015 VA examination in which the examiner used both the skin disability and scar disability DBQ.  The examiner noted the Veteran had a fibroma of the left neck.  The examiner noted the Veteran's skin conditions, to include his left neck fibroma, did not impact his ability to work.  In the scar DBQ the examiner noted the Veteran had a keloid secondary to fibroma excision diagnosed in 1973.  The Veteran reported his left neck scar itched occasionally but that it did not re-open.  The Veteran is not prescribed any creams for his neck scar and does not purchase any creams over the counter.  The Veteran's neck scar is not painful, unstable, or due to burns.  The examiner noted the Veteran's left neck scar was 3 cm. long.  The examiner found that the Veteran's neck scar did not result in limitation of function or impact his ability to work. 

The Board finds the Veteran's left neck keloid scar meet the rating criteria for a compensable rating under Code 7800.  The December 2008 VA examiner noted the Veteran's left neck keloid was elevated, a characteristic of disfigurement.  As such, the Veteran is entitled to a 10 percent rating under Code 7800.

The Board finds the Veteran is not entitled to a rating higher than 10 percent as his left neck keloid only manifests one characteristic of disfigurement.  His scar is less than 13 cm. in length and less than 0.6 cm wide.  The Veteran's scar was not adherent to underlying tissue or hypo-or hyper-pigmented.  The Veteran's skin texture was noted to be normal, without underlying soft tissue missing, or skin which is indurated and inflexible.  

The Board has considered whether the Veteran would be entitled to a higher evaluation under Codes 7804 and 7805.  Code 7804 does not apply as the Veteran's keloid neck scar is linear.  Code 7805 instructs the rater to evaluate any other disabling effects not considered under Codes 7800 through 7804 under an appropriate code, however, all of the Veteran's disabling effects are considered by Code 7800.

As such, affording the Veteran all reasonable doubt the Board finds a rating of 10 percent and no higher is warranted for his service-connected left neck keloid.    


ORDER

Entitlement to an initial compensable rating for service-connected scars of the lumbar spine is denied.  

Entitlement to a 10 percent rating for a service-connected left neck keloid is granted, subject to laws and regulations governing monetary benefits.    


REMAND

The Veteran's claims for entitlement to service connection for a skin disability, prostate disorder, erectile dysfunction, and hypertension were most recently before the Board in October 2016 when they were remanded for a VA opinion addressing their etiology.  

In response to the October 2016 Board remand the Veteran was provided with an October 2017 VA examination in connection with his claim for service connection for a skin disability.  The examiner noted diagnoses of discoid lupus and rash to the posterior and anterior torso.  The examiner concluded that the Veteran's skin disability was not etiologically related to his active because it was not on the list of conditions which the VA has stated are presumptively etiologically related to Agent Orange exposure.  See 38 C.F.R. § 3.309(e).   

In addition a  November 2017 VA opinion was obtained.  The Veteran reported a skin rash on his torso in 1998.  The onion provider concluded it was less likely than not that the Veteran's discoid lupus, tinea pedis, tinea cruris, or seborrheic dermatitis were etiologically related to his active service.  The examiner noted the Veteran's service treatment records (STRs) were silent as to treatment and diagnosis for these disabilities.  The examiner added that medical literature does not state there is a link between Agent Orange exposure and skin conditions.

The Board finds the October 2017 and November 2017 opinions to be inadequate.  The October 2017 examiner noted that the Veteran's skin disability was not listed as a condition presumptively related to Agent Orange under 38 C.F.R. § 3.309(e), however, this does preclude the possibility of his skin disability being etiologically related to Agent Orange.  In addition the opinion provider's November 2017 statement that the Veteran's STRs are silent for any treatment for a skin disability is contradicted by a May 1974 STR noting the Veteran received treatment for a rash.  In addition neither opinion considered the Veteran's February 2008 statement indicating he treated his skin disability with over the counter medication.  Moreover, the November 2017 opinion provider noted that medical literature did not note a link between Agent Orange and skin disabilities but did not state why this precluded the possibility of the Veteran's skin disability being etiologically related to his Agent Orange exposure.  As such, an addendum opinion must be obtained on remand.  

In response to the October 2016 Board remand the Veteran was provided with an October 2017 VA examination and opinion in connection with his claims for entitlement to service connection for a prostate disability and erectile dysfunction.  The examiner noted a diagnosis of erectile dysfunction.  The Veteran's prostate was not examined at his request.  The examiner concluded that the Veteran's prostate disability and erectile dysfunction were not etiologically related to his active service because they were not on the list of conditions presumed related to Agent Orange exposure under 38 C.F.R. § 3.309(e). 

In addition, the Veteran was provided with a November 2017 addendum VA opinion.  The opinion provider noted the Veteran's STRs were silent for diagnosis of erectile dysfunction and only noted treatment for acute prostatitis and gonorrhea.  The opinion provider concluded it is less likely than not that the Veteran's Agent Orange exposure had any link to prostatitis, epididymitis, benign prostatic hyperplasia, or erectile dysfunction because they are not conditions presumptively etiologically related to Agent Orange exposure.  The opinion provider noted that medical literature did not show a direct etiological link between Agent Orange exposure and erectile dysfunction or a prostate disability. 
  
The Board finds the October 2017 and November 2017 VA opinions to be inadequate.  The examiner and opinion provider  noted that the Veteran's prostate disability and erectile dysfunction were not on the list of conditions presumed etiologically related to Agent Orange exposure under 38 C.F.R. § 3.309(e).  However, as noted above this does not preclude the grant of service connection on the basis of Agent Orange exposure.  In addition, neither opinion provider adequately addressed the Veteran's February 2008 statement that he experienced prostate issues and erectile dysfunction during his active service.  Moreover, the November 2017 opinion provider did reference  the articles submitted by the Veteran regarding Agent Orange but did not state why she found that these articles precluded the possibility of prostate disabilities and erectile dysfunction being etiologically related to Agent Orange.  As such, an addendum opinion must be obtained on remand.  

The Veteran was most recently provided with a November 2017 VA opinion in connection with his claim for entitlement to service connection for hypertension to include as due to Agent Orange exposure.  The opinion provider concluded the Veteran's hypertension was not etiologically related to his active service.  The opinion provider noted the Veteran's STRs are silent for diagnosis or treatment for hypertension to include high blood pressure readings.  The examiner noted that a prior study undertaken by the Institute of Medicine reported limited or suggestive evidence of an association between herbicides and hypertension but stated that this study was limited in design and type.

The Board finds the November 2017 VA opinion to be inadequate.  The opinion provider found that the study undertaken by the Institute of Medicine was limited in scope but did not say why it precluded the possibility of the Veteran's hypertension being etiologically related to his active service.  In addition, as noted by the Veteran's attorney in a December 2017 statement the examiner found the Veteran's STRs were silent for treatment or diagnosis of hypertension but did not address the Veteran's complaints of in-service chest pain.  The examiner also did not address the Veteran's February 2008 statement in which he indicated he believed his hypertension was a result of the salt tablets he had to take during his active service.  As such, an addendum opinion must be obtained on remand.  

In addition, the October 2016 Board remand also remanded the Veteran's claims for increased ratings for the back and right lower extremity disabilities to afford the RO an opportunity to readjudicate the claims with consideration of evidence of record but not previously considered and provide a supplemental statement of the case (SSOC).  That action was completed in November 2017.

The Veteran was most recently provided with an April 2015 VA examination and May 2015 addendum opinion in connection with his claims for increased evaluation for his service-connected back disability and right lower extremity radiculopathy.  The examiner noted a diagnosis of lumbosacral degenerative joint disease in 2009.  The examiner noted the Veteran was being examined immediately after repetitive use over time but that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time.  The examiner stated she had to resort to speculation because the Veteran was not examined after daily activities and denied flare ups.  The Veteran's sensory examination was normal and the examiner indicated the Veteran did not have radiculopathy.  In addition the examiner provided a May 2015 addendum opinion repeating that she was unable to determine a degree of functional loss without resorting to speculation. 

The Board finds the April 2015 VA examination and subsequent May 2015 addendum opinion to be incomplete.  The examiner stated that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time because the Veteran was not examine dafter daily activities,  however, this is contradicted by the fact that the examiner stated she was examining the Veteran immediately after repetitive use over time.  As such, a new VA examination must be obtained on remand.

The claim for an increased evaluation for his right lower extremity is inextricably intertwined with the claim for an increased evaluation for his back disability.  As the requested new VA back examination will contain findings relevant to the Veteran's right lower extremity radiculopathy it must be deferred until further development is completed.  

Pursuant to the October 2016 Board remand the RO sent the Veteran a May 2017 letter asking him to complete a VA form 21-4142 and 21-4142A to provide information regarding any treatment for his PTSD which would enable the RO to obtain pertinent treatment records.  In June 2017 the Veteran returned the VA Form 21-4142 and wrote in the name of his private psychiatrist but did not complete and provide the 21-4142A.  It appears the Veteran was authorizing VA obtain his private treatment records but mistakenly only provided the one form.  As such, on remand the Veteran should be informed that he must also provide VA Form 21-4142A in order to obtain his private medical records and be given the opportunity to do so.  

The claim for TDIU is inextricably intertwined with the claims being remand and adjudication must be deferred until further development is completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a skin disability, prostate disability, erectile dysfunction, hypertension, back disability, or PTSD since service.  After securing the necessary release, take all appropriate action to obtain these records, including records from Dr. K.S.R.  Inform the Veteran and provide him with the chance to submit additional records.

2.  After the completion of step one the AOJ must contact the VA opinion provider who provided the November 2017 opinion in connection with the Veteran's claim for service-connection for a skin disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the opinion provider should address the following:

(a)  Diagnose any and all present skin disabilities to include discoid lupus, tinea pedis, tinea cruris, and seborrheic dermatitis.

(b)  Whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's skin disabilities are etiologically related to his active service to include Agent Orange exposure.

The examiner is notified that simply because a condition is not listed under 38 C.F.R. § 3.309(e) does not preclude the opinion provider from finding that it is etiologically related to the Veteran's Agent Orange exposure.  

The examiner must consider and discuss as necessary the following:

i.  The medical literature submitted by the Veteran noting the side effects of Agent Orange exposure; 

ii.  A May 1974 STR noting the Veteran was treated for a skin rash; and 

iii.  The Veteran's February 2008 statement that he treated his skin condition with over the counter medication.  

If the November 2017 VA opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After the completion of step one the AOJ must contact the VA opinion provider who provided the November 2017 opinion in connection with the Veteran's claim for service-connection for a prostate disability and erectile dysfunction and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the opinion provider must address the following:

(a) Diagnose any and all present prostate disabilities or erectile dysfunction to include prostatitis, epididymitis, and benign prostatic hyperplasia.

(b)  Whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's prostate disability and erectile dysfunction are etiologically related to his active service to include Agent Orange exposure.

The examiner is notified that simply because a condition is not listed under 38 C.F.R. § 3.309(e) does not preclude the opinion provider from finding that it is etiologically related to the Veteran's Agent Orange exposure.  

The examiner must consider and discuss as necessary the following:

i.  The medical literature submitted by the Veteran noting the side effects of Agent Orange exposure; and

ii.  The Veteran's February 2008 statement that he had prostate and erectile symptoms during his active service.  

If the November 2017 VA opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  After the completion of step one the AOJ must contact the VA opinion provider who provided the November 2017 opinion in connection with his claim for service-connection for hypertension and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the opinion provider must address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service to include Agent Orange exposure.

The examiner is notified that simply because a condition is not listed under 38 C.F.R. § 3.309(e) does not preclude the opinion provider from finding that it is etiologically related to the Veteran's Agent Orange exposure.  

The opinion provider must consider and discuss as necessary the following:

i.  The medical literature submitted by the Veteran noting the side effects of Agent Orange exposure; 

ii.  The National Academy of Sciences (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which stated that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure.  In addition, the examiner must discuss whether they find the NAS Updates to be persuasive and weigh the relative risks presented by the Veteran's presumed Agent Orange exposure and other relevant factors;

iii.  The Veteran's February 2008 statement that he was forced to take salt tablets during his active service, which caused his hypertension; and 

iv.  A December 2017 attorney statement noting the Veteran experienced chest pain during his active service.  

If the November 2017 VA opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

5.  After the completion of step one the schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected back disability and right lower extremity radiculopathy.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the lumbar spine disability, to include the secondary right lower extremity radiculopathy, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  
 
The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

6.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


